Title: From John Adams to John Taylor, 14 December 1814
From: Adams, John
To: Taylor, John



No 16
Dear Sir
Quincy December 14. 1814

In this Number I have to hint at some causes, which impede the course of investigation in will and political knowledge, Religion, however, has been so universally associated with Government, that it is impossible to seperate them in this Inquity.
And where shall I begin and when end? Shall I begin the Library at Alexandria, and finish with that at Washington? The latter Saracens more ferocious than the former in proportion as they lived in a more civilized age? Where are the Languages of Antiquity? All the Dialects of the Chaldean Tongue? Where is Aristotles history of Eighteen hundred Republicks that had existed before his time? Where are Cicero’s Writings upon Government? What havoc has been made of Books through every Century of the Christian Æra? Where are fifty Gospells condemned as spurious by the Bull of Pope Gelasius. Where are the forty Waggon Loads of Hebrew Manuscripts burned in France by order of another Pope, because suspected of Heresy? Remember the Index expurgatorius, the Inquisitions, the Stake, the Axe the halter and the Guillotine; and Oh! horrible the Rack. This is as bad if not worse than a slow fire. Nor should the Lyons Mouth be forgotten.
Have you considered that system of holy Lies and pious frauds that has raged and tryumphed for fifteen hundred Years; and which Chateaubriand appears at this day to believe as sincerely as St. Austin did? Upon this system depends The Royalty, Loyalty, and Allegiance of Europe. The Phyal of holy Oyl, with which the Kings of France and England are anointed, is one of the most Splendid and important Events in all the Legends. Do you think that Mr. Adams’s System arrests our Efforts and Appalls our hopes in pursuit of political good”? His Maxim is, Study Government as you do Astronomy by Facts Observations and Experiments; not by the Dogmas of lying Priests of or knavish Politicians.—
“The causes that impede political Knowledge”, would fill an hundred Volumes. How can I croud a few hints at them in a single Volume? much less in a Single Letter.?
Give me leave to select one Attempt to improve civil, political and ecclesiastical knowledge; or at least to arrest and retard the progress of Ignorance Hypocracy and Knavery; and the Reception it met in the World, tending to “arrest our Efforts and appal our hopes.” Can you believe that Jesuits, conceived this design? Yet, true it is.
About the year 1643 Bollandus a Jesuit, began the great Work, the “Acta Sanctorum”. Even Jesuits were convinced that Impositions upon Mankind had gone too far. Henschenius another Jesuit, assisted him, and Papebrock continued the labour. The design was to give the Lives of the Saints and to distinguish the Miracles into the true, the false and the dubious. They produced Forty seven Volumes in Folio, an immense Work which I believe has never appeared in America. It was not I am confident in the Library consumed by Ross, the Savage dammed to everlasting fame, and I fear it is not in the noble Collection of Mr. Jefferson I wish it was! This was a great Effort in favour of Truth, and to “arrest” imposture, though made by Jesuits. But what was their reward? Among the Miracles, pronounced by these Able Men to be true, there are probably millions which you and I should belive, no more than We do those related by Paulinus, Athanasius, Basil Jerrom, or Chrisostom, as of their own knowledge.
Now lett Us see, how this generous Effort in favour of Truth, was received and rewarded. Libels in abundance were printed against it. The Authors were cited before the Inquisition in Spain, and the Pope in Italy, as Authors of gross Errors. The Inquisition pronounced its Anathema in 1695. All Europe was in anxious Suspence. The Pope himself was embarrassed by the interminable controversies excited, and without deciding any thing, had no Way to escape but by prohibiting all Writings on the subject.
And What were the Errors? They were only doubts.
1. Is it certain that the Face of J. C. was painted on the Hankerchief of Saint Veronica?
2. Is it certain that the Church at Antwerp is in possession of the genuine Prepuce of the Saviour of the World? Which has wrought so many Miracles?
3 Had the Carmelites, The Prophet Elias for their Founder.
These questions sat Europe in a flame and might have roasted Papebrock at an Auto de Fee, had he been in Spain.
Such dangers as these might “Arrest Efforts and appal hopes” of political Good: but “Mr. Adams’s system cannot. That gaping timid Animal Man, dares not read or think. The Prejudices Passions habits Associations and Interests of his fellow Creatures surround him, on every side; and if his Reading or his thoughts interfere with any of these, he dares not acknowledge it. If he is hardly enough to venture even a hint, Persecution in Some form or other is his certain portion. Party Spirit, L’Esprit du Corps, Sects, Factions, which threaten our existence in America at this moment both in Church and State, have ‘arrested all Efforts’ and ‘appalled all hopes of political good’.” Have the Protestants accomplished a thorough Reformation? Is there a Nation in Europe whose Government is purified from Monkish Knavery? Even in England, is not the Phyal of holy Oil still shewn to Travellers? How long will it be, before the head of the Prince Regent or the head of his Daughter will be anointed with this Oil and the right of impressing Seamon from American ships, deduced from it. One Sheet a time, is Surely enough, unless it were better from
John Adams.